Citation Nr: 1456416	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claims for service connection for PTSD, bilateral hearing loss, and tinnitus.

In August 2014, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for bilateral hearing loss, and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  Specifically, he has repeatedly stated that during service in Vietnam, he witnessed an incident in which an unidentified "friend" of his was killed "on point" (i.e., while walking at the head of a patrol).  See e.g., VA reports, dated in February and October of 2008.  

In other instances, he has reported significantly different stressors (discussed infra).  He has also asserted that he participated in combat.  See e.g., VA progress note, dated in January 2008; notice of disagreement, received in June 2009; August 2014 hearing transcript.

In December 2007, the Veteran filed his claim.  In August 2008, the RO denied the claim, which it characterized solely as a claim for PTSD. Evidence of record at the time showed that the Veteran had been diagnosed with acquired psychiatric diagnoses other than PTSD, specifically a depressive disorder NOS (not otherwise specified). 

The U.S. Court of Appeals for Veterans Claims ("Court") has held that claims for psychiatric conditions should not be limited only to only one diagnosis, rather, they must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Given the Court's decision in Clemons, the Board has recharacterized the issue as stated on the cover page of this decision.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The regulations governing PTSD was amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id. 

The Board emphasizes that the "fear of hostile military or terrorist activity" provisions of 38 C.F.R. § 3.304(f)(3) do not preclude the Board from making a credibility determination.  See generally Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Nor would their application otherwise result in grant of the PTSD claim, as the Board has determined that the Veteran does not have PTSD (discussed infra).

The Veteran's personnel records (DA Form 20) show that he served in the Republic of Vietnam between July 1969 and July 1970, with the 37th Signal Battalion, during which time his principal duties were mechanic maintenance apprentice, and wheeled vehicle mechanic.   

The Veteran's discharges (DD Form 214s) shows that his military occupation specialties were "FA basic" (forward artillery) (July 1967 to July 1968), mechanical maintenance apprentice (July 1968 to February 1969), and wheeled vehicle mechanic (for the period from February 1969 to February 1973).  His awards include the Vietnam Service Medal and the Vietnam Campaign Medal.

As an initial matter, the Board finds that the Veteran is not credible historian.  The Veteran has specifically claimed to have participated in combat.  However, the evidence does not show that the Veteran participated in combat: the Veteran's principal duties while in Vietnam were mechanic maintenance apprentice, and wheeled vehicle mechanic.  He is not shown to have received commendations or awards that warrant the conclusion that he participated in combat, nor is the other evidence of record sufficient to show participation in combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b,c.  

To the extent that his records indicate participation in three campaigns, the nature and extent of the Veteran's participation in these operations is not described, and the Board declines to afford these entries the same weight as the commendations or awards evincing combat.  While a veteran may very well have served in a combat zone, serving in a combat zone is not the same as serving in combat.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, as noted by the VA examiners in July 2008 (Agent Orange Protocol), June 2008 (diabetes mellitus) and October 2013 (PTSD), the Veteran reported, contrary to the information in his discharges and personnel file, that he had been "primarily in the infantry" (in July 2008), that he had spent six years in the infantry (in June 2008), and that his military occupation specialty was "11B" (i.e., infantryman) (in October 2013).  

Furthermore, with regard to the claim for hearing loss that is being remanded, the Veteran has asserted that he had hearing loss during and since his active duty service.  However, hearing loss is not shown or complained of during service, and service treatment records associated with Air Force Reserve duty show that he denied having hearing loss in multiple examination reports, dated over a 20-year time span, between November 1974 and January 1996 (as a factual matter, hearing loss is shown no earlier than February 1979 (left ear), and December 1994 (right ear)).  

Beyond this, with regard to the claimed stressors, the Board first notes that despite being furnished with a stressor statement form in January 2008, there is no record that a completed form was ever returned.  In March 2010, the RO determined that there was insufficient detail to warrant an attempt at stressor verification with the JSRRC (the U.S. Army and Joint Services Records Research Center).  The Veteran's claimed stressors have been inconsistently reported, and are significantly vague and/or different in their details.  Compare February 2008 VA report (witnessing an unidentified friend being killed "on point") and otherwise unspecified "horrible atrocities," with May 2009 VA progress note (claiming to having multiple unidentified friends killed) with October 2013 VA PTSD examination report (stating that he was shot at by women and children, and saw friends wounded and killed by RPGs (rocket-propelled grenades)) with August 2014 hearing testimony (stating that he saw dead bodies).  

While the Board would not expect the Veteran to provide every detail regarding his stressors in Vietnam, the Veteran's recollection of events, overall, are simply not consistent.  The Board attempted to address this problem at hearing, with no success.  A detailed review of the Veteran's many statements over time provides highly probative factual evidence against this case. 

For example, in the June 2008 VA diabetes mellitus examination report shows that the Veteran denied having a history of cardiac treatment, despite having a scar on his chest from a sternotomy incision and a demonstrated history of coronary artery bypass grafting in the late 1990s.  The examiner found this response so peculiar that he stated, "It is a mystery as to me and I suspect to the reviewer as to why he would state he had no cardiac problems in light of the scar he has on his chest and in the records report of coronary artery bypass."  

The examiner further remarked that every response as to the onset of his conditions was, "It's been awhile."  

The October 2013 VA PTSD examiner noted a history of "strong beliefs about the government which have been described as 'bordering on delusional' in previous mental health notes."  

Finally, the Board notes that the Veteran has been noted to express both disruptive behavior and a desire for monetary gain.  See e.g., VA progress notes, dated in May 2009 ("I want to be compensated, that's why I'm here"), and June 2009.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Based on these facts, the Board therefore finds that he is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).

The Veteran's service treatment records from his active duty do not show any treatment for psychiatric symptoms, or diagnoses of a psychiatric disorder.  The Veteran's separation examination report, dated in October 1972, shows that his psychiatric condition was clinically evaluated as normal.  

Service treatment records associated with the Veteran's service in the Air Force Reserve include no less than nine examination reports, dated between 1974 and 1996.  These reports all show that his psychiatric condition was clinically evaluated as normal.  

In all associated "reports of medical history," he denied having "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."

Simply stated, at this point the Veteran is providing some factual evidence against his own claim. 

As for the post-active duty nonservice medical evidence, VA reports show that beginning in 2007, the Veteran was diagnosed with PTSD, and a depressive disorder NOS.  The Veteran's hearing testimony was, at best, unclear. 

The Board finds that the evidence is insufficient to show that the Veteran currently has PTSD related to service.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  A VA PTSD examination report, dated in October 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Axis I diagnosis was anxiety disorder NOS.  The examiner specifically stated that the Veteran does not meet the full criteria for PTSD because he does not exhibit avoidance symptoms necessary to meet full DSM-IV criteria for PTSD.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Beyond the stressor issues, the best evidence in this case (while not all evidence) supports a finding that the Veteran does not have PTSD. 

In reaching this decision, the Board has considered the findings of PTSD in VA reports.  However, none of these reports are shown to have been based on a detailed review of the Veteran's claims file or any other detailed and reliable medical history, Prejean, and it appears that most, if not all, such notations are all based, at least in part, on the Veteran's allegation of participation in combat.  However, the Board has determined that he is not an accurate historian, and that the evidence is insufficient to show that he participated in combat.  These reports are therefore based upon inaccurate histories, and they warrant limited probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The more detailed the Board reviewed the record, which was extensive, the more factual evidence it found against this claim. 

Furthermore, these reports warrant less probative weight than the October 2013 VA examination report because none of them contain a detailed analysis or discussion as to whether or not all of the criteria for PTSD were met.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  While there are indications of PTSD, the best evidence in this case, including, at some points, the Veteran's own statements, provide evidence against this claim.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim broadly, to include a claim for an acquired psychiatric disorder other than PTSD.  Clemons.  The Veteran's service treatment records have been discussed.  They do not show any treatment for psychiatric symptoms, or diagnosis of a psychiatric disorder.  The Veteran's service treatment records associated with Air Force Reserve duty show that in multiple examination reports, dated between 1974 and 1996, the Veteran's psychiatric condition was clinically evaluated as normal.  In all of the associated "reports of medical history," he denied having "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."  

The earliest post-active-duty evidence of an acquired psychiatric disorder is dated in 2007, which is about 34 years after separation from active duty service.  

The Board has considered that the October 2013 VA examiner indicated that the Veteran's anxiety was at least as likely due to Veteran's report of combat experience in Vietnam, to include being shot at by women and children and seeing friends wounded and killed by RPGs.  However, the examiner further stated, "Please note that the veteran reported an NOS of infantry (11B), but DD-214 suggests that he was a mechanic.  Therefore, combat and stressor exposure is based upon Veteran['s] self-report."  

Here, the Board has determined that participation in combat is not shown, and that the Veteran is not a credible historian.  In addition, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, is related to the Veteran's service.  

In this case, the Board has determined that PTSD is not currently shown, and that the demonstrated acquired psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has been found not to be credible, and not to have PTSD.  An acquired psychiatric disorder is not shown for many years after separation from service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as March 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and his service personnel records.  The Veteran has been afforded an examination. 

In August 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified the issue on appeal.  Information was also solicited regarding the circumstances of the Veteran's claim.  The evidence as to what is necessary to establish service connection was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  This testimony, overall, provided only more factual evidence against this case (he was not very clear, at all, regarding the stressors that he alleged caused his PTSD). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



REMAND

The Veteran asserts that service connection is warranted for bilateral hearing loss, and tinnitus.  He argues that he has had both conditions since his active duty service.  

The Veteran's service treatment records from his active duty do not show treatment for, complaints of, or a diagnosis of, either hearing loss or tinnitus.  The Veteran's separation examination report, dated in October 1972, shows that his ears and drums were clinically evaluated as normal.  Audiometric test results in that report do not show hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385 (2014).  

A VA audiometric examination report, dated in June 2008, shows that the Veteran reported a history of hearing loss, and tinnitus, since his service.  On examination, he had bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner stated that the Veteran's hearing sensitivity was within normal limits upon separation from service, and that there is no evidence of hearing damage while in service.  The examiner further stated that "based on electronic hearing testing it is my opinion the Veteran's reported tinnitus is less likely as not caused by or a result of noise exposure while on active duty."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

The Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In summary, the VA examiner appears to have based both of the opinions on the fact that hearing loss was within normal limits upon separation from service.  This rationale is not appropriate for a claim for hearing loss under Hensley and Ledford, and it is not clear why this would necessarily foreclose the existence of tinnitus during service.  Given the foregoing, it appears that the rationales for the opinion on hearing loss, and tinnitus, in the June 2008 VA examination report are inadequate.  On remand, the Veteran should be afforded another examination for hearing loss, and tinnitus, to include obtaining etiological opinions.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an audiological examination in order to ascertain the nature and etiology of his bilateral hearing loss, and tinnitus.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner should be advised that the Veteran has been found not to be not always an accurate historian. 

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's bilateral hearing loss, and/or tinnitus, was caused by his service. 

If the examiner cannot express either of the requested opinions, the examiner should fully explain the reasons therefor. 

The examiner should be advised as follows: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for bilateral hearing loss, and tinnitus.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


